[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
At the request of the City of Norwalk, intervening plaintiff in the above matter, the eighth page of this court's memorandum of decision dated December 26, 1995, is amended to add after the first full paragraph the words "subject to the right of recovery by the intervening plaintiff of its workers' compensation lien."
So Ordered.
Dated at Stamford, Connecticut, this 5th day of February, 1996.
WILLIAM BURKE LEWIS, JUDGE.